October 6, 2016



Mr. Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, TX 78711-2547

RE:    COA Number: 03-16-00610-CR
       Trial Court Case Number: D-1-DC-14-205206

Style: Patrick Heaney
       v. The State of Texas

Dear Mr. Kyle:

I am the official court reporter responsible for the reporter's record in the above-referenced cause
number. I received a record request from Mr. Heaney in which he stated he is indigent, unable to
pay for the record; however, according to court records, Mr. Heaney waived appeal as part of his
plea agreement in this cause. It is my understanding he is, therefore, not entitled to an indigent
record. Further, I have not received approval from the trial court to produce the record with
regards to Mr. Heaney’s latest motion filed.

Sincerely,

/s/ Roxanne Davenport

Roxanne Davenport
Official Court Reporter
403rd District Court
P.O. Box 1748
Austin, Texas 78767
(512) 854-9620
Roxanne.Davenport@traviscountytx.gov